       Case 3:19-cv-00800-LEK-ML Document 20 Filed 03/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

ADLIFE MARKETING &
COMMUNICATIONS COMPANY,INC.,                    Civil Action No.: 3:19-cv-00800-LEK-ML

               Plaintiff,

v.

SWEENEY'S MARKET PLAZA,LLC,

               Defendant.


                 JOINT STIPULATION OF DISMISSAL OF ACTION
              WITHOUT PREJUDICE PURSUANT TO FRCP 41(a)(1) (ii)
                                                        (A)

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff Adlife Marketing &

Communications Company, Inc. and defendant Sweeney's Market Plaza, LLC, upon good faith

discussions between counsel for the parties, hereby stipulate that the above-captioned case

should be dismissed without prejudice. Each party shall bear its own costs, expenses, and

attorney's fees.



Dated: March 16, 2020                              Respectfully submitted,

/s/ Richard P. Liebowitz                           /s/ Kenneth M. Alweis
Richard P. Liebowitz                               Kenneth M. Alweis
rl@liebowitzlawfirm.com                            kalweis@goldbergsegalla.com
Liebowitz Law Firm,PLLC                            Goldberg Segalla LLP
1 1 Sunrise Plaza, Suite 301                       5786 Widewaters Parkway
Valley Stream, NY 11580                            Syracuse, NY 13214
Telephone:(516)233-1660                            Telephone:(315)413-5410

Counselfor plaintiffAdlife Marketing &             Counselfor defendant Sweeney's Market
Communications Company, Inc.                       Plaza, LLC
